DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the After Final Consideration Pilot request filed 
11 July 2022.

Claims 1, 11, 12, 14 and 15 are currently amended, claims 2, 4-6, 8 and 9 are as previously presented, claim 3 is as originally presented, claims 10 and 13 are cancelled and claim 7 was previously cancelled.
In summary, claims 1-6, 8, 9, 11, 12, 14 and 15 are pending in the application.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the amendment received 11 July 2022, the Examiner has determined that the amended claims have overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 1-6, 8, 9, 11, 12, 14 and 15 are hereby withdrawn and there being no remaining issues, claims 1-6, 8, 9, 11, 12, 14 and 15 and the application are now in condition for allowance.

With regard to claim 14 claiming a method comprising: identifying one or more real-world objects within one or more captured images of a real-world space; identifying one or more characteristics of one or more real-world surfaces of the one or more real-world objects identified; [[and ]]generating information linking the one or more real-world objects and the one or more characteristics of the one or more real-world surfaces associated therewith; and generating images representing the one or more real-world objects in the captured image in dependence upon the generated information, in such a way that a user is able to interact with the representations of the one or more real-world objects in the generated image, wherein the characteristics of the one or more real-world surfaces are indicative of one or more qualities of haptic feedback to be provided to the[[a]] user, where such haptic feedback is produced as a consequence of the user interacting [[that interacts ]]with the one or more real-world surfaces within the real-world space are, in total, a unique combination of features that are non-obvious over the art of record wherein the features added in the current amendment to all the independent claims (underlined text) define the invention over the prior art of record.

Claims 1 and 15; claiming a system and a non-transitory machine-readable storage medium respectively, are of the same scope and features as claim 14 and thus, define in total, a unique combination of features which are non-obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613